Citation Nr: 0637475	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-30 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected diabetes mellitus.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected mechanical low back pain and degenerative 
joint disease at L4-L5.  

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected tinnitus.  

4.  Entitlement to a compensable rating for the service-
connected hearing loss disability involving the left ear.  

5.  Entitlement to compensable rating for the service-
connected tinea pedis.  

6.  Entitlement to a compensable rating for the service-
connected hemorrhoids.  

7.  Entitlement to a compensable rating for the service-
connected pseudofolliculitis barbae.  

8.  Entitlement to a compensable rating for the service-
connected residuals of a blowout fracture of the left orbit.  

9.  Entitlement to an effective date prior to August 29, 
2003, for the assignment of a 100 percent schedular rating 
for the service-connected post-traumatic stress disorder 
(PTSD).  

10.  Entitlement to a permanent 100 percent schedular rating 
for the service-connected PTSD.  

11.  Entitlement to Dependants' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code.  



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran retired in February 1992, after more than 20 
years of active honorable service.  He had service in the 
Republic of Vietnam, where his awards and decorations 
included the Combat Infantryman Badge and Bronze Star Medal 
with V device.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions issued in January 2000, 
August 2003 and March 2004.  

On VA Form 9, received in July 2004, the veteran's then-
representative raised contentions to the effect that, prior 
to August 29, 2003, the veteran was entitled to a total 
rating due to unemployability caused by service-connected 
disability (TDIU).  That claim has not been certified to the 
Board on appeal or otherwise developed for appellate 
purposes.  

Therefore, the Board has no jurisdiction over that claim and 
it will not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 ( 2006).  It is referred to the RO 
for appropriate action.  

In July 2006, the Board notified the veteran that his 
attorney had retired and explained his options regarding the 
choice of a new individual to represent him before VA.  In 
September 2006, the veteran responded that he wished to 
represent himself.  

The issues of increased ratings for the service-connected 
diabetes mellitus, low back disability, a blowout fracture of 
the left eye socket, left ear hearing loss disability, tinea 
pedis, hemorrhoids and pseudofolliculitis barbae and the 
matters of an effective date prior to August 29, 2003 for the 
assignment of a 100 percent rating for the service-connected 
PTSD, the permanence of that 100 percent rating and the 
veteran's eligibility for Dependents' Educational Assistance 
under Chapter 35 of Title 38 of the United States Code are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDING OF FACT

The veteran is shown to have already received the highest 
rating of 10 percent assignable for his service-connected 
tinnitus in accordance with the applicable VA regulations.  



CONCLUSION OF LAW

There is no legal basis for the assignment of a separate 10 
percent for the service-connected tinnitus. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2005); Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 
WL 1667936 (C.A. Fed June 19, 2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran specifically requests that a separate 10 percent 
evaluation be assigned for his service-connected tinnitus on 
the basis of involvement of each ear.  

The service-connected tinnitus is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  

Effective on June 13, 2003, that Diagnostic Code was revised 
to clarify existing VA practice that only a single 10 percent 
evaluation was to be assigned for tinnitus, whether the sound 
was perceived as being in one ear, both ears, or in the head. 
68 Fed. Reg. 25, 822, 25,823 (May 14, 2003) (now codified as 
amended at 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2).  

During the pendency of the appeal, the U.S. Court of Appeals 
for Veterans Claims (CAVC) held that the pre-June 13, 2003 
version of 38 C.F.R. § 4.87, Diagnostic Code 6260 required 
the assignment of dual ratings for bilateral tinnitus.  Smith 
v. Nicholson, 19 Vet. App. 63, 78, (2005).  

VA appealed that decision to the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  

The Federal Circuit recently concluded that CAVC erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25(b) and Diagnostic Code 6260, which limited a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus was unilateral or bilateral.  
Smith v. Nicholson, No. 05-7168, 
--- F.3d. --- , 2006 WL 1667936 (C.A. Fed June 19, 2006).  

In light of the foregoing, there is no legal basis upon which 
to award separate 10 percent evaluations for service- 
connected tinnitus in each ear. Therefore, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

In arriving at this decision, the Board has considered the 
applicability of VA's statutory duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).  

However, where as here, the law is dispositive, no amount of 
development would change the outcome. Accordingly, VA's duty 
to assist the veteran is of no force or effect in this case.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  


ORDER

The claim for a separate 10 percent rating for the service- 
connected tinnitus is denied.  



REMAND

The veteran seeks increased ratings for the following 
service-connected diabetes mellitus, mechanical low back pain 
with degenerative joint disease at L4 - L5, the residuals of 
a blowout fracture of the left eye socket, a left ear hearing 
loss disability, tinea pedis, hemorrhoids and 
pseudofolliculitis barbae.  

The veteran also seeks an effective date prior to August 29, 
2003, for the assignment of a 100 percent schedular rating 
for PTSD; permanence of the 100 rating; and Dependents' 
Educational Assistance under Chapter 35 of Title 38 of the 
United States Code.  

The October 2003 decision on appeal, which granted 
entitlement to service connection for diabetes mellitus and 
assigned a 20 percent rating, was an initial rating award.  
When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

VA records show that from August to October 2003, the veteran 
was hospitalized for treatment of his service-connected PTSD.  
During that hospitalization, his diabetes mellitus was 
reported as borderline, diet-control type.  However, during 
the course of his hospitalization, the condition got out of 
control.  His diet was adjusted, and for a few days, he also 
received small doses of insulin to bring his blood sugar to 
acceptable levels.  

During a January 2004 VA examination, the veteran reported a 
propensity for diabetic ulceration and was found to have foot 
pain, likely related to diabetic neuropathy.  

Since the veteran filed his claim, he has not had an 
examination, with laboratory testing, specifically to 
determine the extent of his service-connected diabetes 
mellitus.  

At the outset of the appeal, the veteran's service-connected 
mechanical low back pain with degenerative joint disease at 
L4-L5 was rated by analogy to lumbosacral strain.  38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5295.  

More recent evidence such as the report of the January 2004 
VA examination show that the veteran has degenerative disc 
disease of the lumbar spine.  

In any event, since the veteran submitted his claim for an 
increased rating for his service-connected low back 
disability, the regulations with respect to rating 
disabilities of the spine have been revised on two occasions.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002, and subsequently codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293); see also, 68 Fed. Reg. 51454 
- 51456 (August 27, 2003) (effective September 26, 2003, now 
codified as amended at 38 C.F.R. § 4.71a, 5235 - 5243 ( 
2006)).  

Despite the rather significant changes to the rating 
schedule, the RO has not notified the veteran of those 
changes, nor has it discussed his level of back disability in 
light of those changes.  

Since the veteran filed his claim, he has not had a 
dermatologic examination to determine the extent of his tinea 
pedis or his pseudofolliculitis barbae.  

The veteran also claims that his service-connected 
hemorrhoids have increased in severity.  In August 2001, the 
veteran complained of rectal bleeding and underwent 
endoscopy.  Colon polyps and internal hemorrhoids were 
identified.  

In January 2004, VA examined the veteran's rectum and anus.  
It does not appear that the claims folder was reviewed in 
conjunction with the examination.  Following the examination, 
the examiner recommended that the veteran followup with his 
primary care physician and gastroenterologist.  

The veteran also seeks an effective date prior to August 29, 
2003, for the assignment of a 100 percent rating for the 
service-connected PTSD.  

In the SOC, issued in July 2004, it was noted that a future 
examination had been scheduled to determine whether the 100 
percent rating was permanent.  Thus, further action on this 
matter must be deferred.  

The VA has a statutory duty to assist a claimant in the 
development of a claim.  Upon receipt of a complete or 
substantially complete application for benefits, the VA shall 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006); see Overton v. Nicholson, No. 02-1814 (U.S. 
Vet. App. September 22, 2006).  

Although the veteran has submitted substantially complete 
applications for benefits associated with the issues on 
appeal, he has not been notified of the information and 
evidence necessary to develop the claims for increase and 
other matters discussed hereinabove as being on appeal.  

Accordingly, these matters on appeal are REMANDED to the RO 
for the following actions:

1.  The RO should undertake all indicated 
action to notify the veteran of VA's duty 
to assist him in the development of the 
claims for increased ratings for service-
connected diabetes mellitus, low back 
disability, a blowout fracture of the 
left eye socket, left ear hearing loss 
disability, tinea pedis, hemorrhoids, and 
pseudofolliculitis barbae and the matters 
of an effective date prior to August 29, 
2003, for the assignment of a 100 percent 
schedular rating for the service-
connected PTSD, permanence of the 100 
percent rating and eligibility for 
Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United 
States Code.  38 U.S.C.A. §§ 5103, 5103A 
and 38 C.F.R. § 3.159.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current extent of his service-connected 
mechanical low back pain with 
degenerative joint disease at L4 - L5.  
In so doing, the examiner must set forth 
the manifestations of that disorder and 
distinguish/assimilate them from/with any 
other low back disability found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  

3.  The RO also should schedule the 
veteran for a VA examination to determine 
the current extent of his service-
connected diabetes mellitus.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  Any 
secondary manifestations referable to the 
diabetes mellitus should be identified 
and evaluated.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
current extent of his service-connected 
hemorrhoids.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  

5.  The RO should schedule the veteran 
for a VA examination to determine the 
current extent of his service-connected 
tinea pedis and pseudofolliculitis 
barbae.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  In each 
case, the examiner must state whether the 
predominant disability from the tinea 
pedis and pseudofolliculitis barbae 
involves disfigurement, scars, or 
dermatitis.  The examiner must identify 
the characteristics of disfigurement that 
are associated with the veteran's tinea 
pedis and/or pseudofolliculitis barbae.  

6.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claims for increase as 
well as the matters involving an 
effective date prior to August 29, 2003, 
for a 100 percent rating for the service-
connected PTSD; the permanence of the 100 
percent rating; and his eligibility for 
Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United 
States Code.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case (SSOC) and afforded 
an opportunity to respond.  


Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  

The veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


